DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2.	Claims 1, 8, 10, 17 have been amended.  The status of claims 1-18 remains pending.
3.	The Double Patenting Rejection is withdrawn since the Application has filed a Terminal Disclaimer (TD) which has been approved.

Response to Arguments
4.	Applicant's arguments filed on February 24, 2021 have been fully considered but they are not persuasive.
5.	The Applicant alleged that HU does not disclose or suggest “receiving control information from a network and transmitting data of the low latency service to the network through  such respective channels”, and  “wherein the second channel is a channel through which the data of the low latency service is transmitted” as newly added claim elements.
6.	In response, the Examiner respectfully disagrees because HU under the broadest reasonably interpretation does teach the limitations of “receiving control information from a network and transmitting data of the low latency service to the network through  such respective channels”. It is clear that HU teaches that a UE that receiving low latency configuration from a base station and then transmits according through the logical channel based on the configuration.
wherein the second channel is a channel through which the data of the low latency service is transmitted”, the Examiner has made a new ground of rejection based on Chen #2.  Chen #2 teaches the second channel as uPUCCH for low latency operations as indicated below.
	In view of that, the Examiner respectfully submits that the combination of HU in view of Chen #1, and further view of Chen #2 teaches and renders the Applicant claim invention obvious.
	Moreover, Chen#2 discloses low latency operations via PUCCH, PDCCH, or PUSCH (Section 0047, 0094-0099) in response to the Applicant’s assertions “Chen #1 does not disclose or suggest that the PRACH, PUCCH or PUSCH in a particular channel through data of the low latency service is transmitted.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
9.	Claims 1-3, 6, 8-12, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2015/0085803 A1) in view of Chen #1 et al (US 2016/0234857 A1) and further view of Chen #2 et al (US 2016/0338046 A1).

	Regarding claim 1 (Currently Amended), Hu et al (US 2015/0085803 A1)  discloses a method for transmitting, by a wireless device (see, the UE generates and transmits short latency data service to the eNB, section 0011-00015, fig. 2, see, the UE transmits attachment request in relation to short latency service, step 201, section 0046), data in a wireless communication system (fig. 1 to fig. 10, wireless system the includes the UE, eNB and MME, section 0004), the method comprising: receiving, through a first channel (see, receiving of configuration transmitted by an eNB in relation to short latency service data, section 0011-0024, note: connection message/RRC message includes signaling radio bearer (SRB), data radio bearer (DRB, section 0060-0063, lines 3-6, noted: logical channel configuration, including the PDCCH, section 0079, 0151), control information related to a low latency service from a network (see, receiving of configuration transmitted by an eNB in relation to short latency service data, section 0011-0024, note: connection message/RRC message includes signaling radio bearer (SRB), data radio bearer (DRB, section 0060-0063, lines 3-6);  and transmitting (see, the UE transmits the short service data via the bearer according to the indication of the service flow template, section 0060-0074) , through a second channel, data of the low latency service to the network based on the received control information (see, the transmitting module of the UE, transmits the short latency data via the common channel to the eNB based on the received configuration section 0011-0029, 0041-0044, section 0155-further teaches the UE that transmits short latency data via the short latency channel/logical channel).
 	Hu ‘803 discloses all the claim limitations but fails to explicitly teach: wherein the data of the low latency service is not multiplexed with other data.
	However, Chen et al (US 2016/0234857 A1) from a similar field of endeavor (see, transmission of the uplink transmissions from the UE to the base station based on low latency indicator, section 0035 0047, 0068, 0072-low latency indicators from the base station to the UE)  discloses: wherein the data of the low latency service is not multiplexed with other data (see, transmission using resources that do not coincide with low latency transmission, section 0035, 0077-budling of low latency transmissions which means that low latency signals is not combined with non-low latency, 0078-low latency transmissions (i.e., data exchanged, section 0091, line 1-3) transmitted by the UE).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the methods and systems for establishing connections based on latency indicators as taught by Chen ‘857 into the method and system of establishing short latency data service via radio bearer of Hu ‘803.  The motivation would have been to provide scheduling flexibility and mitigation of interference as suggested in section 0030, line 1-12.
	
wherein the second channel is a channel through which the data of the low latency service is transmitted.
	However, Chen #2 ‘046 from a similar field of endeavor discloses: wherein the second channel (see, the second channel as the uPUCCH for low latency operations in the uplink since the low latency information is transmitted in low latency PDCCH, section 0047) is a channel through which the data of the low latency service is transmitted (Section 0047, 0094-0099-low latency communications (i.e. transmission of packets)).
	In view of the above, it would have been obvious In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement low latency operations as taught by Chen #2 ‘046 into the combined wireless methods and systems of  HU ‘803 and Chen #1 857.  The motivation would have been to provide minimization of interference using low latency operations (section 0006).

	Regarding claim 2, Hu ‘803 discloses the method, wherein the control information comprises at least one of low latency related bearer information or low latency related channel information (see, the configuration in relation short latency service data from eNB, including the RNTI of short latency, section 0019, 0054-0057, 0081, 0084). 
	Hu ‘803 discloses all the claim limitations but fails to explicitly teach: Regarding claim 3, the method, wherein the data of the low latency service is processed with a first hybrid automatic retransmit request (HARQ) procedure, and the other data is processed with a second HARQ procedure. 
 	However, Chen et al (US 2016/0234857 A1) from a similar field of endeavor (see, transmission of the uplink transmissions from the UE to the base station based on low latency indicator, section 0035 0047, 0068, 0072-low latency indicators from the base station to the UE)  discloses: Regarding claim 3, the method (systems for latency HARQ and non-latency HARQ, section 0033), wherein the data of the low latency service is processed with a first hybrid automatic retransmit request (HARQ) procedure (see, HARQ module in regard to low-latency, section 0111-0112), and the other data is processed with a second HARQ procedure (see, HARQ module which manages other HARQ processes (i.e., Non-latency HARQ, section 0053), section 0111-0112). 
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the methods and systems for establishing connections based on latency indicators as taught by Chen ‘857 into the method and system of establishing short latency data service via radio bearer of Hu ‘803.  The motivation would have been to provide scheduling flexibility and mitigation of interference as suggested in section 0030, line 1-12.

	Regarding claim 6, HU ‘803 discloses the method, wherein the data of the low latency service comprises a medium access control (MAC) header (noted: the MAC header information is directly related to short latency logical channel information in relation to relation to the service flow template, section 0108-0109, 0078-0080), the uplink data is transmitted on an uplink channel related to short latency), and the MAC header comprises a logical channel ID (LCID) indicative of a type of data transmitted (see, emergency bearer services, configuration parameters of the bearers via logical channel IDs (LCIDs) associated with the assignment of SAE bearer and emergency bearer, section 0044-0056).

	Regarding claim 8 (Currently Amended), HU ‘803  as modified by Che#1 and Chen #2 discloses the method, wherein the second channel is related to resources for transmitting the data of the low latency service (Chen, see, resources used for low latency communications over the data channel (i.e., logical channel that is used for data transmission), section 0007, line 7-10, 0008, 0012, 0072, 0082, 0051 UL channel in terms of PUCCH for user data, see, Chen#2). 
 
	Regarding claim 9, HU ‘803 discloses the method of claim 1, wherein the control information is included in system information (see, the configuration in relation short latency service data from eNB, including the RNTI of short latency, section 0019, 0054-0057, 0081, 0084). 
 
	Regarding claim 10 (Currently Amended), HU ‘803 discloses a wireless device (fig. 1 to fig. 10., in particular, see, fig. 2, the UE transmits messages in relation to short latency service capability to the eNB in steps 201, fig. 8-10, see, transmitting module/notifying module of the UE) in a wireless communication system (fig. 1 to fig. 10, wireless system the includes the UE, eNB and MME, section 0004, see, the UE generates and transmits short latency data service to the eNB, section 0011-00015, fig. 2, see, the UE transmits attachment request in relation to shot latency service, step 201,  steps 214-short service data from the UE to the eNB, section 0046), the wireless device, comprising: a radio frequency (RF) transceiver,(fig. 8, fig. 10, see, transmitting module, receiving module and notifying module  of the UE with transmitting means, receiving means to and from the UE to the eNB, section 0168-0196);  a processor (fig. 8, the transmitting module of the UE, receiving module comprise a number of determining units, section 0168-0196);  and a memory operably connectable to the at least one processor and storing instructions (see, software program that is readable by a computer, section 0237) that, when executed, cause the at least one processor to perform operations (see, software program that is readable by a computer, section 0237) comprising: receiving, through a first channel (see, receiving of configuration transmitted by an eNB in relation to short latency service data, section 0011-0024, note: connection message/RRC message includes signaling radio bearer (SRB), data radio bearer (DRB, section 0060-0063, lines 3-6), control information related to a low latency service from a network (see, receiving of configuration transmitted by an eNB in relation to short latency service data, section 0011-0024, note: connection message/RRC message includes signaling radio bearer (SRB), data radio bearer (DRB, section 0060-0063, lines 3-6);  and transmitting, through a second channel, data of the low latency service to the network based on the received control information (see, the transmitting module of the UE, transmits the short latency data via the common channel to the eNB based on the received configuration section 0011-0029, 0041-0044, section 0155-further teaches the UE that transmits short latency data via the short latency channel).
 
	Hu ‘803 discloses all the claim limitations but fails to explicitly teach: wherein the data of the low latency service is not multiplexed with other data.
	However, Chen #1 et al (US 2016/0234857 A1) from a similar field of endeavor (see, transmission of the uplink transmission from the UE to the base station based on low latency indicator, section 0035 0047, 0068, 0072-low latency indicators from the base station to the UE)  discloses: wherein the data of the low latency service is not multiplexed with other data (see, transmission using resources that do not coincide with low latency transmission, section 0035, 0077-budling of low latency transmissions which means that low latency signals is not combined with non-low latency, 0078-low latency transmissions (i.e., data exchanged, section 0091, line 1-3) transmitted by the UE).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the methods and systems for establishing connections based on latency indicators as taught by Chen ‘857 into the method and system of establishing short latency 

	The combination of Hu’803 and Chen ‘857 fail to explicitly teach: wherein the second channel is a channel through which the data of the low latency service is transmitted.
	The combination of Hu’803 and Chen #1 ‘857 fail to explicitly teach: wherein the second channel is a channel through which the data of the low latency service is transmitted.
	However, Chen #2 ‘046 from a similar field of endeavor discloses: wherein the second channel (see, the second channel as the uPUCCH for low latency operations in the uplink since the low latency information is transmitted in low latency PDCCH, section 0047) is a channel through which the data of the low latency service is transmitted (Section 0047, 0094-0099-low latency communications (i.e. transmission of packets)).
	In view of the above, it would have been obvious In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement low latency operations as taught by Chen #2 ‘046 into the combined wireless methods and systems of  HU ‘803 and Chen #1 857.  The motivation would have been to provide minimization of interference using low latency operations (section 0006).

	Regarding claim 11, it is rejected under the same rationale as claim 2 as discussed above because the claim substantially comprises the same limitations.
	Regarding claim 12, it is rejected under the same rationale as claim 3 as discussed above because the claim substantially comprises the same limitations.
	Regarding claim 15, it is rejected under the same rationale as claim 6 as discussed above because the claim substantially comprises the same limitations.
	
Regarding claim 17 (Currently Amended), it is rejected under the same rationale as claim 8 as discussed above because the claim substantially comprises the same limitations.

	Regarding claim 18, it is rejected under the same rationale as claim 9 as discussed above because the claim substantially comprises the same limitations.

10.	Claims 4-5, 7, 13-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2015/0085803 A1) in view of Chen et al (US 2016/0234857 A1), Chen #2 et al (US 2016/0338046 A1) as applied to claims 1, 10 above, and further in view of Edara et al (US 2015/0009874 A1).
	The combination of HU ‘803, and Chen #1 ‘857 and Chen #2 ‘046 discloses all the claim limitations but fails to explicitly teach:
	Regarding claims 4, 13, the method, wherein the second channel is defined as a physical uplink urgent channel (PUUCH), and the PUUCH is mapped to an uplink-urgent channel (UL-UCH) or an uplink-shared channel (UL-SCH). 
 
	Regarding claims 5, 14, the method, wherein the uplink-urgent channel (UL-UCH) is mapped to a common urgent transport channel (CUTCH).
	Regarding claims 7, 16, the method, wherein the PUUCH is any one of contention resources, urgent preemption resources, persistent resources, fallback scheduling resources according to a contention resource collision, and predefined UL resources. 
	
	Edara ‘874 from a similar field of endeavor discloses: Regarding claims 4, 13, the method of, wherein second channel is defined as a as a physical uplink urgent channel (PUUCH) in a physical layer (see, the MAC layer mapping of physical channels to logical channels, the logical channels, including when setting data radio bearers (DRBs, the RCC configured the MAC and assignment of prioritized bit rates to  divide the uplink resources between radio bearers, section 0024, 0025), and the physical uplink urgent channel (PUUCH) is mapped to an uplink-urgent channel (UL-UCH) or an uplink-shared channel (UL-SCH) (see, the MAC layer mapping of physical channels to logical channels, the logical channels, including when setting data radio bearers (DRBs, the RCC configured the MAC and assignment of prioritized bit rates to  divide the uplink resources between radio bearers, section 0024, 0025, fig. 3A-3B, section 0027).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the mapping logical channels to physical channels as taught by Edara ‘874 into the combined method and system of processing short latency service associated with emergency service over emergency bearers of Hu ‘803 Chen #1 ‘857 and Chen # 2 ‘046.  The motivation would have been to provide emergency services over dedicated emergency bearer.
	Regarding claims 5, 14, HU ‘803 as modified by Chen ‘857 and Edara ‘874 discloses the method, wherein the uplink-urgent channel (UL-UCH) is mapped to a common urgent transport channel (CUTCH) (Edara, see, the MAC layer, mapping of the logical channels, the logical channels include common control channels and transport channels, 0021, 0024-0025, see, above prioritized and emergency services, would have been obvious ton one skilled in the art).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the mapping logical channels to physical channels as taught by Edara ‘874 into the combined method and system of processing short latency service associated with emergency service over emergency bearers of Hu ‘803 Chen #1 ‘857 and Chen # 2 ‘046.  The motivation would have been to provide emergency services over dedicated emergency bearer.

	Regarding claims 7, 16, the method, wherein, the physical uplink urgent channel (PUUCH) is any one of contention resources, urgent preemption resources, persistent 
resources, fallback scheduling resources according to a contention resource 
collision, and predefined UL resources (see, the MAC layer allocates resources in UP-SCH, including persistent radio resource allocations, section 0024, 0027-0029).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the mapping logical channels to physical channels as taught by Edara ‘874 into the combined method and system of processing short latency service associated with emergency service over emergency bearers of Hu ‘803 Chen #1 ‘857 and Chen # 2 ‘046.  The motivation would have been to provide emergency services over dedicated emergency bearer.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473